 

Exhibit 10.16

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and effective this
15th day of February 2019 (the “Effective Date”), by and between Eyenovia, Inc.,
a Delaware corporation (the “Company”), and Tsontcho Ianchulev, an individual
resident of New York (“Executive”). The Company and Executive are herein
referred to each as a “Party” and together as the “Parties”.

 

WITNESSETH:

 

WHEREAS, the Company’s Board of Directors (the “Board”) believes it is in the
best interests of the Company and its stockholders to encourage the continued
service of its executive officers; and

 

WHEREAS, the Board’s Compensation Committee has considered the compensation
arrangements of the Company’s executive officers and made recommendations to the
Board regarding their base salaries, target bonus percentages, nondisclosure and
noncompetition arrangements, equity awards and severance; and

 

WHEREAS, the Board has approved such recommendations and has authorized the
Company to provide this Agreement to Executive, to formalize the employment
terms approved by the Board; and

 

WHEREAS, Executive has been employed by the Company pursuant to the terms of
that certain Engagement Letter and Offer of Employment (the “Offer Letter”),
whereby the Company offered and Executive accepted employment with the Company;
and

 

WHEREAS, the Parties now wish to enter into this Agreement, to supersede and
replace in its entirety the terms of the Offer Letter, effective from and after
the Effective Date; and

 

WHEREAS, in addition to and as an express condition of this Agreement, Executive
is executing concurrently herewith a Nondisclosure, Assignment of Inventions and
Non-Competition Agreement (the “Restrictive Covenant”), a copy of which is
attached hereto as Exhibit A.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, including the continued employment of
Executive by the Company and the compensation received by Executive from the
Company from time to time, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.          EMPLOYMENT; TERM. The Company hereby agrees to continue to employ
Executive, and Executive hereby accepts such continued employment upon the terms
and conditions hereinafter set forth and as set forth the Restrictive Covenant
(Exhibit A). The term of Executive’s employment hereunder will commence as of
the Effective Date and will continue until terminated by either Party (the
“Term”).

 

 1 

 

 

2.          AT WILL EMPLOYMENT. Executive’s employment with the Company is “at
will,” and, subject to the terms and conditions hereof, such employment may be
terminated by Executive or the Company at any time, for any or no cause or
reason. Upon the termination of Executive’s employment by either Party, for any
reason, neither Executive nor the Company shall have any further obligation or
liability under this Agreement to the other, except as expressly set out herein,
as set forth in any equity agreement and the continuing obligations set forth in
the Restrictive Covenant (Exhibit A).

 

3.          POSITION AND DUTIES. During the Term, Executive will be engaged as
Chief Executive Officer and Chief Medical Officer of the Company (the “CEO”)
reporting to the Board, and his authority, duties and responsibilities will be
commensurate in all material respects with the authority, duties and
responsibilities for such a position and such other duties and responsibilities
as reasonably determined by the Board in its sole discretion. This position is
exempt from the overtime payment provisions of the Fair Labor Standards Act.

 

4.          SERVICE. Executive shall use his best efforts to at all times
fulfill his duties and responsibilities in a reasonable and appropriate manner
in compliance with the Company’s policies and practices and the laws and
regulations that apply to the Company’s operation and administration. Executive
shall devote his full business time and attention and best efforts to the
business and affairs of the Company and shall not be engaged in or employed by
any other business enterprise without the express written approval of the
Company, which approval shall not be unreasonably withheld. This Section 4 shall
not be construed as preventing Executive from:

 

a)       Investing his assets in a manner not prohibited by the Restrictive
Covenant, and in such form or manner as shall not impair his ability to fulfill
his duties and responsibilities under this Agreement;

 

b)       Serving on no more than three (3) boards of directors of any company,
subject to the prohibitions set forth in the Restrictive Covenant and provided
that it shall not impair his ability to fulfill his duties and responsibilities
under this Agreement;

 

c)       Engaging in religious, charitable or other community or non-profit
activities that do not impair his ability to fulfill his duties and
responsibilities under this Agreement; or

 

d)       Performing services at Mount Sinai Hospital or any other hospital no
more than one day per week, subject to the prohibitions set forth in the
Restrictive Covenant and provided that it shall not impair his ability to
fulfill his duties and responsibilities under this Agreement.

 

5.          COMPENSATION. During the Term of this Agreement, Executive’s
compensation shall be determined and paid as follows.

 

 2 

 

 

(a)          BASE SALARY. Executive shall receive as compensation a base salary
at the rate of no less than Four Hundred and Fifty Thousand Dollars ($450,000)
per year (the “Base Salary”), minus any federal, state and local payroll taxes
and other withholdings legally required or properly requested by Executive, paid
semi-monthly on the Company’s regularly scheduled paydays in accordance with the
Company’s regular payroll practices and procedures.

 

(b)          BONUS. Executive shall be eligible to receive an annual cash bonus
(the “Bonus”) in a target amount determined by the Board or its Compensation
Committee, based upon the Company’s and Executive’s meeting pre-established
annual individual and Company objectives as set out and approved by the Board or
its Compensation Committee. Annual performance objectives will be determined by
the Compensation Committee by the end of the 1st quarter of each calendar year.
The amount of Executive’s Bonus shall be determined based upon Executive’s
meeting these annual objectives. Any such Bonus compensation will be paid (minus
applicable withholdings) within ninety (90) days of the end of the calendar year
to which it relates. The payment of any Bonus shall be subject to Executive’s
continued employment with the Company through the end of the calendar year to
which the annual objectives relate. Any dispute as to whether Executive has met
the objectives shall be determined by the Compensation Committee in the exercise
of its sole discretion, with Executive having the right to request that the
Board review and confirm or reject such determination.

 

(c)          EQUITY. Subject to and upon approval by the Board, the Company will
from time to time grant to Executive an equity award of or for the Company’s
outstanding common stock (the “Equity Award”). The Equity Award will be granted
pursuant to and subject to the terms and conditions of the Company’s 2018
Omnibus Stock Incentive Plan, or such other type of plan as is in effect at that
time (the “Plan”), and will be further subject to the terms of an equity
agreement as approved by the Board or its Compensation Committee.

 

(d)          BENEFITS. Executive will be eligible (subject to applicable
eligibility requirements) to receive such other benefits as are provided from
time to time to other executive employees of the Company, including group health
insurance and vacation, in accordance with the Company’s policies and procedures
and the applicable plan documents for such benefits. All such benefits are
subject to change by the Company to the extent permitted by applicable law
without prior notice to or consent of Executive.

 

(e)          BUSINESS EXPENSES. Company shall reimburse Executive for all
reasonable travel and other business expenses incurred by him in the performance
of his duties and responsibilities, subject to such reasonable requirements with
respect to substantiation and documentation in accordance with the Company’s
established policies and procedures.

 

 3 

 

 

6.           PAYMENTS ON TERMINATION.

 

(a)          SEVERANCE. If Executive’s employment is terminated by the Company
without “Cause” (as such term is defined in the Plan) or Executive suffers an
Involuntary Termination (as defined below), provided such termination is a
“separation from service” within the meaning of Treasury Regulation §
1.409A-1(h), and provided further that Executive has signed a full general
release of all claims in a form reasonably satisfactory to the Company within
thirty (30) days of such termination (or such greater time period as required by
applicable law for consideration of an employee waiver), Executive will be
entitled to receive (i) severance in a total amount equal to three (3) months of
his then-current Base Salary, less applicable withholdings (the “Severance”) and
(ii) if Executive properly and timely elects to continue group health insurance
benefits under COBRA, reimbursement for his and his spouse and dependents’
applicable COBRA premiums for a period of three (3) months or until Executive
becomes eligible for comparable insurance benefits from another employer,
whichever is earlier. The Severance will be paid over a three (3) month period
in equal installments on the Company’s regular payroll schedule beginning on the
first pay period following the date the general release of claims is no longer
subject to revocation under applicable law.

 

(b)          CHANGE IN CONTROL SEVERANCE. If, within twelve (12) months
following any “Corporate Transaction” (as such term is defined in the Plan),
Executive’s employment is terminated by the Company without “Cause” (as such
term is defined in the Plan) or Executive suffers an Involuntary Termination (as
defined below), provided such termination is a “separation from service” within
the meaning of Treasury Regulation § 1.409A-1(h), and provided further that
Executive has signed a full general release of all claims in a form reasonably
satisfactory to the Company within thirty (30) days of such termination (or such
greater time period as required by applicable law for consideration of an
employee waiver), Executive will be entitled to receive, in lieu of the
Severance described in Subsection (a) above, (i) severance in a total amount
equal to twelve (12) months of his then-current Base Salary, less applicable
withholdings (the “Change in Control Severance”) and (ii) if Executive properly
and timely elects to continue group health insurance benefits under COBRA,
reimbursement for his and his spouse and dependents’ applicable COBRA premiums
for a period of twelve (12) months or until Executive becomes eligible for
comparable insurance benefits from another employer, whichever is earlier. The
Change in Control Severance will be paid over a twelve (12) month period in
equal installments on the Company’s regular payroll schedule beginning on the
first pay period following the date the general release of claims is no longer
subject to revocation under applicable law.

 

(c)          INVOLUNTARY TERMINATION. For purposes of this Agreement,
“Involuntary Termination” means the occurrence of any of the following without
the written consent of Executive: (i) a material diminution in Executive’s Base
Salary, Bonus target or benefits (other than a material diminution that is
applicable to all similarly situated employees and executives of the Company in
connection with an across-the-board cost savings strategy); (ii) a material
diminution in Executive’s authority, duties or responsibilities; (iii) a
material diminution in the level of Executive’s reporting structure, including a
requirement that Executive report to a corporate officer or employee instead of
reporting directly to the Board; or (iv) any other action or inaction that
constitutes a material breach by the Company of this Agreement. An Involuntary
Termination shall be effectuated by Executive’s giving the Company written
notice of the termination within ninety (90) days of the initial existence of
the circumstances alleged to be the grounds for Involuntary Termination, setting
forth such circumstances in reasonable detail. The Company shall have sixty (60)
days following the receipt of such notification to cure the specific
circumstances that constitute grounds for Involuntary Termination. In the event
the Company cures, grounds for Involuntary Termination shall not be deemed to
exist with respect to the specific circumstances set forth in the written
notice. Notwithstanding the foregoing, any reasonable actions taken by the
Company to accommodate a disability of Executive or pursuant to the Family and
Medical Leave Act shall not constitute an Involuntary Termination for purposes
of this Agreement. The foregoing definition of Involuntary Termination is
intended to comply with the safe harbor provisions set forth in Treasury
Regulation Section 1.409A-1(n)(2)(ii) and shall be interpreted consistently
therewith.

 

 4 

 

 

(d)          COMPLIANCE WITH AFFORDABLE CARE ACT. Notwithstanding the foregoing,
if at any time the Company determines in its reasonable discretion that the
payment of any COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended, or any statute or regulation of similar effect (including but
not limited to the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act), then in lieu of
providing the COBRA premiums, the Company will instead pay Executive a fully
taxable cash payment equal to the COBRA premiums for the remainder of the
designated period, subject to applicable tax withholdings.

 

(e)          REMEDIES UPON BREACH. If Executive is entitled to receive the
Severance or the Change in Control Severance but materially violates any
provisions of this Agreement, the Restrictive Covenant or any other agreement
entered into by Executive and the Company, in addition to and not in limitation
of any other remedies available to the Company, the Company will be entitled to
immediately stop paying any further installments of the Severance or Change in
Control Severance and recover any Severance or Change in Control Severance
already paid.

 

7.           ARBITRATION. In the event of any controversy, dispute or claim
relating to or arising out of Executive’s employment relationship with the
Company, this Agreement or the termination of Executive’s employment with the
Company for any reason (including, but not limited to, any claims of breach of
contract, defamation, wrongful termination or age, sex, sexual orientation,
race, color, national origin, ancestry, marital status, religious creed,
physical or mental disability or medical condition or other discrimination,
retaliation or harassment), the Parties agree that all such disputes shall be
exclusively and fully resolved by confidential, binding arbitration on an
individual basis only, and not in any form of class, collective or private
attorney general representative proceeding, conducted by a single arbitrator
through the American Arbitration Association (“AAA”) under the AAA’s National
Rules for the Resolution of Employment Disputes then in effect. The Parties
hereby waive their respective rights to have any such disputes or claims tried
before a judge or jury. Each Party shall bear its own attorney’s fees and
expenses; provided that the arbitrator may assess the prevailing Party’s fees
and costs against the non-prevailing Party as part of the arbitrator’s award.
The Parties agree to abide by all decisions and awards rendered in such
proceedings. Such decisions and awards rendered by the arbitrator shall be final
and conclusive, and the decree or award rendered by the arbitrator may be
entered as a final and binding judgment in any court having jurisdiction
thereof.

 

Executive understands that this Agreement does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, including, but not limited to the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Securities and
Exchange Commission, or the New York Industrial Commission (or any comparable
state agency); provided, however, that Executive agrees to forego any monetary
recovery from any such administrative claim (with the exception of such a claim
before the Securities and Exchange Commission; however, this Agreement does,
however, preclude Executive from pursuing a court action regarding any such
claim, except as permitted by law).

 

 5 

 

 

8.          EXCISE TAXES. Notwithstanding anything contained in this Agreement
to the contrary, if any payments to be made to or for the benefit of Executive
are deemed to be “parachute payments” as that term is defined in Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (the “Code”),
Executive may elect to receive the full payment hereunder or to have Executive
reduce such payment(s) to the minimum extent necessary to avoid imposition of
any excise tax on Executive under Section 4999 of the Code or the disallowance
of a deduction to Executive under Section 280G of the Code.

 

9.          SECTION 409A. If the Severance, Change in Control Severance or any
other compensation or benefits provided to Executive pursuant to this Agreement
are determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (“Section 409A”)
and Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, no payments of any of such benefit shall made for
six (6) months plus one (1) day after the effective date of Executive’s
Separation from Service (the “New Payment Date”). The aggregate of any such
payments that would have otherwise been paid during the period between the date
of Separation from Service and the New Payment Date shall be paid to the
Executive in a lump sum on the New Payment Date. The Parties hereby acknowledge
and agree that the interpretation of Section 409A and its application to the
terms of this Agreement are uncertain and may be subject to change as additional
guidance becomes available, and that all benefits or payments provided by the
Employer to Executive pursuant to this Agreement that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of Section
409A are intended to comply with Section 409A. If, however, any such benefit or
payment is deemed to not comply with Section 409A, Employer and Executive agree
to attempt to renegotiate in good faith any such benefit or payment so that
either (a) Section 409A will not apply or (b) compliance with Section 409A will
be achieved. If any severance or other payments that are required by the
Agreement are to be paid in a series of installment payments, each individual
payment in the series shall be considered a separate payment for purposes of
Section 409A.

 

10.        NOTICES. Any notice required to be given pursuant to this Agreement
must be in writing and will be deemed effectively given to the other Party on
(i) the date it is actually delivered by personal delivery of such notice in
person; (ii) one day after deposit in the custody of a reputable overnight
courier service (such as FedEx); or (iii) three days after its deposit in the
custody of the U.S. mail, certified or registered postage prepaid, return
receipt requested; in the case of Executive, to his address shown on the
Company’s records, as updated by Executive from time-to-time, and in the case of
the Company, to its principal office in the State of New York.

 

11.        WAIVER. No waiver of any provision of this Agreement shall be valid
unless the same is in writing and signed by the Party against whom such waiver
is sought to be enforced. Failure to insist upon strict compliance with any of
the terms, covenants or conditions hereof shall not be deemed a waiver of such
terms, covenants or conditions, nor shall any waiver or relinquishment of any
right or power granted hereunder at any particular time be deemed a waiver or
relinquishment of such rights or power at any other time or times.

 

 6 

 

 

12.         SEVERABILITY. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision (or part
thereof) of this Agreement shall in no way affect the validity or enforceability
of any other provision (or remaining part thereof) or the enforceability thereof
under different circumstances.

 

13.         GOVERNING LAW. This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without reference to the choice
of law or conflict of law provisions of such laws.

 

14.         BENEFIT. This Agreement shall be binding upon and shall inure to the
benefit of each of the Parties hereto, and to their respective heirs,
representatives, successors and permitted assigns. Executive may not assign any
of his rights or delegate any of his duties under this Agreement.

 

15.         ENTIRE AGREEMENT. This Agreement, and the Restrictive Covenant
(Exhibit A), contain the entire agreement and understanding by and between the
Company and Executive with respect to the terms described therein, and any
representations, promises, agreements or understandings, written or oral, not
therein contained shall be of no force or effect. This Agreement supersedes and
replaces in its entirety any and all agreements between Executive and the
Company with respect to the subject matter hereof, including but not limited to
the Offer Letter. No change or modification hereof shall be valid or binding
unless the same is in writing and signed by the Parties hereto.

 

16.         CAPTIONS. The captions in this Agreement are for convenience only
and in no way define, bind or describe the scope or intent of this Agreement.

 

[Signature page follows.]

 

 7 

 

 

SIGNATURE PAGE TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the Parties have executed this Executive Employment
Agreement effective as of the day and year first above written.

 

  EYENOVIA, INC.         By: /s/ Fredric N. Eshelman         Name: Fredric N.
Eshelman, Pharm.D.         Title: Chairman of the Board

 

  EXECUTIVE         /s/ Tsontcho Ianchulev (SEAL)   Tsontcho Ianchulev

 

 8 

 

 

Exhibit A: Restrictive Covenant 

 

 



